Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgements
This action is in reply to the Amendments/Response received on 25 May 2021.  
Claims 5, 18 are amended. 
Claims 1-24 are currently pending.
Claims 1-24 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0158955 A1 to Song et al. (hereinafter 'Song') in view of US 2018/0158263 A1 to Smartcar, Inc. (hereinafter 'Smartcar').

As to claims 1, 16, 19, Song discloses a method/system/virtual-system for managing aircraft modification/building a configuration for a new aircraft (managing options for an aircraft - engineering options is a pre-certified design meeting a group of regulations pertaining to airworthiness of the pre-certified design in the aircraft - final design - building the selected option in the aircraft. Abstract, para f0011]-[0013]), the method/system comprising:
a graphical user interface for display on a display system (Aircraft customizer 110 includes graphical user interface 114, para [0033]);


an access manager for establishing/establishes a link to a customer information database in response to receiving a launch input for a modification/production marketplace entered by a user via a graphical user interface, wherein the user is associated with a customer (Abstract, customer may select from a passenger version and a cargo version of the model of the aircraft, para [0004]-[0008], para [0026]-[0035], aircraft manager 200 comprises computer-aided design system 202, aircraft customizer 204, scheduler 206, verifier 210, reporting system 212, manufacturing system 214, documenter 216, and product manager 218, para [0060]-[0070]);
establishing/establishes a link to an-engineering-database/at-least-one-of-a-plurality-of-data-systems containing aircraft product information in response to a determination that the user is authorized to access the modification marketplace (Aircraft option database 126 comprises engineering options 132 for options 134 that may be selected for aircraft 102 - selected option 142 may be selected from at least one of a galley, an attendant seat, a lavatory, a passenger seat, a landing gear, an engine, and other suitable options, para [0031]-[0040]);
providing/provides, via the graphical user interface, a selected level of access to the aircraft product information in the engineering database based on the customer information associated with the user (customer may select from a passenger version and a cargo version of the model of the aircraft -customer looking for a passenger aircraft may select between different passenger versions for the model of the aircraft, para [0004]-[0006], para [0031]-[0040]);
a configurator that/for generating/generates guidance information for presentation via the graphical user interface to guide the user through a build process for building the configuration for the 
receiving, via the graphical user interface, user input selecting a set of aircraft (user selection of an aircraft (operation 500), The selection may include an identification of a model and aversion of an aircraft, para [0102]-[0106]); Abstract, para [0004]-[0006], para [0011]-[0013], para [0031 ]-[0040], para [0102]-[0106]);
receiving, via the graphical user interface, a feature selection to modify the set of aircraft (process then receives options selected by a user for an aircraft (operation 502), para [0102]-[0106]) (process generates an aircraft configuration in response to the user selection of options for the aircraft (operation 504), para [0102]-[0106]);
receiving a plurality of feature selections by the user via the graphical user interface (Abstract, para [0011]-[0013], operation 504, para [01023-[0106]);
and building the configuration for the new aircraft based on the plurality of feature selections (process generates documents needed to manufacture the aircraft (operation 512) - a bill of materials, a manufacturing work statement, work instructions - process then manufactures the aircraft (operation 514) - aircraft is then delivered to the customer (operation 516), para [0102]-[0107]) but fails to specifically disclose customer information database includes identification information and customer information associated with the user; determining/determines whether the user is authorized to access the modification/production marketplace using the identification information associated with the user; identifying customer information for the customer using information retrieved from at least 
However, Smartcar in analogous art discloses customer information database includes identification information and customer information associated with the user in para [0037]-[0038] (identifiers - vehicle resource identifiers such as OEM identifiers and/or vehicle identifiers, client identifiers such as for a third party application, user identifiers such as user account information - system access tokens for accessing the system, resource access tokens for accessing vehicle resources - permission settings - permitting and/or denying access to vehicle parameters, vehicle controls, etc.); determining/determines whether the user is authorized to access the modification/production marketplace using the identification information associated with the user in Abstract (processing requests for vehicular data, including receiving a vehicle request for a vehicle parameter from a client system (e.g., third party application); verifying client access to the vehicle parameter); identifying customer information for the customer using information retrieved from at least the customer information database, wherein the customer information includes at least one of a customer type or an owner status for the customer in para [0019]-[0020] (vehicle owner) and para [0037]-[0038] (client identifiers such as for a third party application, user identifiers such as user account information).
it would have been obvious to one of ordinary skill in the art at the time of the effective filling to add Smartcar’s permission settings to Song's method/system/virtual-system so that an identifier (e.g., a user identifier) can be stored in association with a first and a second OEM access token granting access to a first and a second OEM platform, respectively. The first OEM access token can be associated with a first permission level granting access to a first vehicle parameter at the first OEM platform, and the second OEM access token can be associated with a second permission level granting access to a second vehicle parameter at the second OEM platform. Permission settings can be granted by and/or included 

Claim 2.  As to claim 2, Smartcar discloses a system/method/virtual system, wherein access manager identifies customer information for the customer using information retrieved from at [east the customer information database, wherein the customer information includes at least one of a customer type or an owner status associated with the user (Abstract, para [0019]-[0020], denying access to the vehicle resource, para [0037]-[0038], denying client access based on low priority status, para [0044j-[0048]).

Claim 3. As to claim 3, Song discloses a method wherein generating the guidance information comprises: generating a plurality of questions customized for the customer based on the customer information identified for the customer (aircraft customization system - database comprises pre-certified designs for options for a vehicle, para [0011]-[0013]).

Claim 4. As to Claim 4. Song discloses a method/virtual system wherein generating the guidance information further comprises: building a base configuration for the new aircraft based on responses to 

Claim 5.  As to claim 5, Song discloses a method wherein generating the guidance information comprises: tailoring a plurality of business scenarios for presentation to the user via the graphical user interface based on the customer information, wherein a business scenario of the plurality of business scenarios corresponds to a group of features targeted for a specific business purpose  (Abstract, customer may select from a passenger version and a cargo version of the model of the aircraft, para [0004]-[0008], para [0026H0035], aircraft manager 200 comprises computer-aided design system 202, aircraft customizer 204, para [0060]-[0070], para [0102]-[0107] a particular model has several different versions for carrying passengers, different passenger versions [0004] customize the selected version for the business needs of the customer, various options [0005] [0063] aided of the manufacturer in selecting options [0067] collection of certified designs are generated for options for the customer [0028]).

Claim 6.   As to Claim 6, Song discloses a method/virtual system wherein generating the guidance information comprises: building a base configuration for the new aircraft based on a selection of at least one business scenario of the plurality of business scenarios by the user via the graphical user interface, wherein the base configuration comprises a partially completed configuration that provides a 

Claim 7.  As to claim 7, Song discloses a method/virtual system wherein generating the guidance information comprises: generating the guidance information using information obtained from the customer information database and at least one of an engineering database, an aircraft tracking configuration database, a weight data system, a contract database, or a project management database (Abstract, para [0011]-|0013J, aircraft customization system comprises an aircraft option database, an aircraft configurator, and a document generator -engineering options comprises a pre-design meeting a group of regulations pertaining to the airworthiness of the design in the aircraft, para [0029H0036J, para [0081]-[0082], para [0102]-[0107]).

8.  As to claim 8, Song discloses a method/virtual system wherein generating the guidance information comprises: identifying a previous configuration used for an existing aircraft, wherein the previous configuration is used as a starting point for building the configuration for the new aircraft (reuse previously generated designs for assemblies used in options selected by a customer or the manufacturer- aircraft may be manufactured, modified, or upgraded to embody a final design, para [0138]-[0142]).



Claim 10.  As to claim 10, Song discloses a method wherein building the configuration for the new aircraft comprises: analyzing a main feature included in the plurality of feature selections using information from an engineering database to determine whether a secondary feature relates to the main feature; determining whether a choice for an attribute of the secondary feature is associated with the secondary feature; and automatically adding the secondary feature along with the main feature to the configuration for the new aircraft in response to a determination that no choice is associated with the secondary feature (zones may be present for galleys, lavatories, attendant seats, passenger seats, closets, storage bins, tables, bars, and other suitable types of structures or monuments in an aircraft. Further, these zones also may apply to other types of structures other than monuments in the aircraft, para [0096]-[0101]).

11.  As to claim 11, Song discloses a method wherein building the configuration for the new aircraft comprises: presenting the choice for the attribute of the secondary feature via the graphical user interface in response to a determination that the choice is associated with the secondary feature (para [0029]-[0040], process then receives options selected by a user for an aircraft (operation 502). The process generates an aircraft configuration in response to the user selection of options for the aircraft, para [0102]-[0107]).

12. As to claim 12, Song discloses a method wherein building the configuration for the new aircraft comprises: identifying a selected attribute for the secondary feature based on user input 

13.  As to claim 13, Song discloses a method further comprising: generating, at any point during the build process, a summary of the configuration being built in response to receiving a request for the summary via the graphical user interface (configuration generator is configured to generate a final design including the number of engineering options associated with resources in which the final design is for building the selected option in the vehicle using the number of the pre-certified designs identified in the database for the selected option, para [0011H0013]).

14.  As to claim 14, Song discloses a method wherein the summary includes pricing information for the configuration (reports may be reports on cost, timelines, components used, materials used, certification process, and other suitable types of reports, para [0061]-[0070], para [0102]-[0107]).

15.  As to claim 15, Song discloses a method further comprising: generating a report that provides a lifecycle status for the new aircraft (reports 250 also may be generated during design, customization, manufacturing, maintenance, and other phases in the life cycle of an aircraft, para [0061]-[0070]).

CLAIMS 16-24:  
Claims 16-24 are directed to an interactive aircraft configuration retail method and system.  
.

Response to Arguments
In response to Applicant’s arguments, Applicant's arguments filed have been fully considered but they are not persuasive.   Regarding Applicant’s 103 arguments, these have been fully considered by the Examiner and are not persuasive.  Song explicitly discloses a customer aircraft customization system for customizing aircrafts through GUIs.  Song further discloses customizations targeted for specific business needs of the customer including cargo business needs of the customer or passenger business needs of the customer, applicable versions and certified designs for the customer are provided to meet the specific needs.  The aircraft customizer provides for customization of the aircraft and computer aided design and fulfillment of the aircraft.  Smartcar discloses processing vehicle requests including a flexible system for role based access control and authentication and authorization of users and delegation of access.  This flexible vehicle system provides client access and users associated with clients including insurers, taxation, third-parties. [0031][0034]. Permissions and settings are flexible to accommodate the access and authorization of the identified user.  [0038][0044][0059-0061].  Song in view of Smartcar discloses the claimed limitations including providing guidance for the computer aided design and production of an aircraft using role based access controls for permissions and information filtering.  
In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, role based authorization and permissions for access to compute websites is generally available to one of ordinary skill in the art.  A In additionally,  it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the cases are both directed to computer based control of vehicles and Smartcar is pertinent to identity, access and authorization management.  
In response to applicant's arguments, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  
Applicant’s arguments have been fully considered and are not persuasive.  

Conclusion
The prior art made of record which is considered pertinent to Applicants’ disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”)  Unless expressly noted otherwise by the Examiner, all documents listed on the PTO-892 are cited in their entirety.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS W CASEY whose telephone number is (571)270-7784.  The examiner can normally be reached on Monday - Thursday, 7.30-5.00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXIS W. CASEY
Primary Examiner
Art Unit 3684



/ALEXIS M CASEY/Primary Examiner, Art Unit 3684